



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Hokhold v. Gerbrandt,









2016 BCCA 6




Date: 20160108

Docket: CA41900

Between:

Andrew Nicholas
Hokhold

Appellant

(Plaintiff)

And

Laurie Darlene
Gerbrandt

Respondent

(Defendant)

And

Director of
Maintenance Enforcement
for the benefit of Laure Darlene Gerbrandt

Respondent

(Defendant)




Before:



The Honourable Madam Justice Saunders

The Honourable Madam Justice D. Smith

The Honourable Madam Justice MacKenzie




On appeal from:  An
order of the Supreme Court of British Columbia, dated
May 15, 2014 (
Hokhold v. Gerbrandt
, Vernon Docket No. E45924).




Appellant Appearing In Person:



A. Hokhold





Counsel for the Respondent,
Director of Maintenance Enforcement
for the benefit of L. Gerbrandt:



A. Accettura





Place and Date of Hearing:



Vancouver, British
  Columbia

October 26, 2015





Place and Date of Judgment:



Vancouver, British
  Columbia

January 8, 2016





Written Reasons by:





The Honourable Madam Justice Saunders





Concurred in by:





The Honourable Madam Justice D. Smith

The Honourable Madam Justice MacKenzie








Summary:

The order finding the
appellant in contempt of court is set aside and the application remitted to the
Supreme Court of British Columbia. The order rested on an assessment of
credibility that in turn rested in part on inadmissible evidence that was not
before the judge on this application, consideration of actions of the appellant
that ante-dated the support order and were not relevant to the enquiry, and an
incomplete view of a contractual obligation entered into before the support
order was made. The approach adopted failed to meet the strict approach
required on allegations of contempt of court.

Reasons for Judgment of the Honourable
Madam Justice Saunders:

[1]

Andrew Hokhold appeals from an order made May 15, 2014, finding him
in contempt of court for failing to meet his retroactive and ongoing child and
spousal support obligations ordered on November 13, 2012. The contempt
application was made by the Director of Maintenance and Enforcement. At the
contempt hearing the appellant contended that he lacked the means to satisfy
the order and did not wilfully disobey the order. The judge rejected the appellants
submissions.

[2]

The order finding the appellant in contempt of court directs that the
appellant may purge his contempt by paying $35,000 on the first of each month
beginning June 1, 2014, until October 2014, and thereafter $45,000 per
month until the arrears are paid in full, failing which the appellant is to be incarcerated
for 14 days for every payment not made, enforceable in these terms:

4.         Should Andrew Nicholas Hokhold
default on any payment as ordered herein, the Director of Maintenance
Enforcement may swear an Affidavit of default and submit that Affidavit to the
court registry, together with a warrant in Form 92, and a warrant for the
arrest and incarceration of Andrew Nicholas Hokhold shall issue.

[3]

On August 11, 2014, two applications filed by the appellant on
April 10, 2014, and July 4, 2014, came before the judge, who is
seized of the litigation and is the same judge who made the order for support.
By his applications the appellant sought, in respect to monetary matters, an
order varying the support order of November 13, 2012 (the April 10
notice), and an order varying the support order and also staying enforcement
proceedings against the assets of the appellants professional corporation (the
July 4 notice). The judge adjourned the applications to vary, dismissed the
applications for a stay and on his own motion amended the contempt order by
reducing the purging amounts to $15,000 per month for three months and
thereafter $25,000 per month.

[4]

The appellant has not been imprisoned according to the terms of the
contempt order although, seen with a strict eye, he has not met its rolling
terms.

[5]

The respondents are Laurie Gerbrandt, who was in a marriage-like
relationship with the appellant and who is the mother of his two children born
January 25, 2008 and June 24, 2010, and the Director of Maintenance
Enforcement. The Directors involvement began in May 2013 when Ms. Gerbrandt
registered her claim for support, then about $370,000 in arrears. The bulk of the
arrears resulted from the retroactive aspect of the support award which, on
pronouncement in November 2012, put the appellant more than $300,000 in arrears.
The judge found that the appellant was approximately $539,000 in arrears at the
time of the contempt hearing.

[6]

Since the order of contempt, the appellant has paid approximately
$403,000 towards his support obligations but remains in arrears in the
approximate amount of $492,000.

[7]

The scale of the amounts ordered, paid, and still owing suggests the
appellant has considerable earning ability. This is so. However, he vigorously
contests the income for
Guidelines
purposes

determined by the
judge in November 2012. While the appellant acknowledges substantial earning
ability, he says the judge was wrong to impute income to him beyond what he
then earned in his dental practice.

[8]

The appellant is a dentist practicing in Vernon, British Columbia. Following
a motor vehicle accident in which he was injured, the appellant restricted his dental
practice to oral surgery. The judge described his practice in reasons for
judgment indexed at 2012 BCSC 1313, as a practice for patients who come to him
in distress after having already seen their regular dentist. The judge found
that at the time of trial, the appellant practiced three days a week for 10 to 11
hours a day. The judge found the appellants income from April 15, 2010 to
July 1, 2011 was $279,052 and on that income ordered $2,278 per month in
child support and $7,000 per month in spousal support for that period. He
ordered child support of $3,730 per month and spousal support of $5,548 per
month from July 1, 2010 to October 31, 2011. That is, from
April 15, 2010 to October 31, 2011, the combined amount of support
was $9,278. Thereafter, the judge adjusted the appellants income level. Although
I do not understand the appellant to have been working less than he did during
the parties relationship, the trial judge found that the appellant was
under-employed and should work four days a week. On that conclusion the judge nearly
doubled the appellants income for
Guidelines
purposes by imputing
$281,000 additional income. In addition, he adjusted the appellants income to
include expenses he did not consider valid, bringing his income for
Guidelines
purposes to

$610,000. Based on that amount the judge ordered the
appellant to pay child support as of November 2011 in the amount of $7,900 per
month, and spousal support as of November 2011 in the amount of $9,000 per
month. In other words, as of November 2011, child and spousal support together
are set at $16,900 per month, based on
Guidelines
income of $610,000.

[9]

The reasons for judgment at trial explore to some degree the appellants
other available resources. Starting in 2000 and continuing throughout the
parties relationship the appellant has been involved in developing a building
block, referred to as Chateau Block, using the vehicle of his professional
corporation. In August 2011 the appellant entered into an agreement to purchase
an excavator and hydraulic hammer, ostensibly for that project. Until October
2014 the appellant paid $10,385 per month towards that purchase. No income of
substance is derived from this asset. The judge at trial referred to the
Chateau Block project as speculative. It is clear that rather than being an
asset from which the appellant may derive income, the project thus far has been
a financial drain.

[10]

The trial reasons for judgment also describe financial arrangements
between the appellant and two political parties as a result of which the
appellants professional corporation is owed over $1 million and the appellant
is owed $100,000. The majority of those loans were made to the political
parties before the birth of the first child. In his reasons for judgment on the
contempt application the judge further described the loans as owing by the B.C.
Patriot Party. The B.C. Patriot Party has few assets and has long been unable
to make any meaningful repayment; in other words, these outstanding loans are
not valuable assets available to assist with payment of the arrears.

[11]

The record on the contempt application also discloses that the appellant
has a registered retirement savings plan and tax free savings accounts of some
value, but that the monies in those accounts are security for loans, have been
frozen by his financial institutions, and are the subject of priority issues.

[12]

In his reasons on the contempt application the judge was highly critical
of an agreement made in August 2012 between the appellant and the company of a
friend, Mrs. Bird, to proceed with a mining operation to extract granite
material for Chateau Blocks. The agreement called for payment of $250,000 on or
before December 15, 2012, a one-time payment of $25,000, and minimum subsequent
payments of $35,000 a month. The judge referred to legal advice received by the
appellant that he could not get out of the contract, and it appears all
payments on the agreement have been made. The judge said in relation to this
contract:

[12]       What is clear is that
is prior to the entering into that contract on August 8, 2012, Mr. Hokhold
was aware of the fact that Ms. Gerbrandt was advancing a claim not only
for spousal support and child support, but also for retroactive spousal and
child support.

[13]

The judge concluded:

[16]      The evidence satisfies me that Mr. Hokhold has
deliberately arranged his affairs so that he has committed his money for purposes
other than child and spousal support. The last transaction with Mrs. Bird's
company is highly suspicious. There is no evidence of where he got the money
from, that is, the $250,000 plus the monthly payments. The relationship between
Mrs. Bird and Mr. Hokhold is also rather suspicious, in view of the
fact that at trial, Mrs. Bird was cross-examined as to why she continued
to videotape Ms. Gerbrandt and the children when it was clearly upsetting
to Ms. Gerbrandt, and Mrs. Bird said words to the effect she was only
doing what Dr. Hokhold asked me to do.

[17]      I am satisfied that the
financial dealings and the relationship that Mr. Hokhold has with Mrs. Bird,
the AID Party, the Patriot Party, the plan to use the AID Party to build a
school using the Chateau Blocks, the gifting of money from the Patriot Party,
to the AID Party, the lack of financial disclosure and failing to provide the
source of the payments to Mrs. Birds company, the timing of the contract
 August 8, 2012 between Mr. Hokhold and Mrs. Bird and her company
considering that a claim had been advanced against him for substantial sums for
spousal and child support and retroactive support, I am satisfied that he has
deliberately arranged his financial affairs in order to prevent him from paying
spousal and child support. I am satisfied beyond a reasonable doubt that Mr. Hokhold
had notice of the order for support, that he did not comply with that order,
that the non-compliance was wilful, and that he is capable of complying with
that order. I therefore find Mr. Hokhold in contempt of court.

[14]

This appeal is only from the May 2014 order finding the appellant in
contempt of court. While the appellant vigorously contests the amount of income
imputed to him and the resulting amount of child and spousal support he is
required to pay, the appellant has abandoned his appeal from the November 2012 support
order and must look to the trial court for any variation of that order. For the
purposes of this appeal, we take the order for retroactive and ongoing child
and spousal support as binding.

[15]

The appellant raises numerous grounds of appeal. Broadly speaking, the most
pertinent challenges involve: the hearing proceeding in the face of the appellants
application to vary the support at issue in the contempt proceeding; the
judges consideration of information or evidence known to him only because he
was seized of the case, that was not in the record of the contempt application
and of which the appellant had no notice on this application; the judges
rejection of the appellants evidence based on information gained by the judge
in other hearings; the judges reliance upon financial dealings that ante-dated
the support order; the lack of reference in the reasons for judgment to the
appellants evidence that there are competing claims to his assets and his
evidence explaining his recent borrowings; and the sanction imposed in the
order.

Discussion

[16]

The starting point for consideration of this appeal is the strict
approach that is brought to contempt.

[17]

This court recently addressed the law of contempt of court with
reference to family law litigation in
Bassett v. Magee
, 2015 BCCA 422.
Mr. Justice Donald for the Court said:

[33]      Both parties rely on
Peel Financial Holdings
Ltd. v. Western Delta Lands Partnership
, 2003 BCCA 551 (Chambers), as
setting out the proper procedure when making a finding of contempt.
Peel
was adopted by a division of this Court in
Jackson v. Honey
, 2009 BCCA
112 at para. 12, as setting out the proper principles governing a contempt
application.  Those principles are summarized in
Peel
at para. 18, as
follows:

1.         The proceedings are quasi-criminal in nature and
the rules of
strictissimi juris
apply, meaning for example that the
evidence supporting the motion must conform to the rules of admissibility at a
trial; so no hearsay, opinion, conclusions and the like are receivable...

2.         The applicants bear the onus of proving the
elements of contempt on the criminal standard,
viz
. beyond a reasonable
doubt...

3.         If the order said to be breached is ambiguous,
the alleged contemnor is entitled to the most favourable construction

[Citations
omitted.]

[34]      In short, a court must find that a contemnor
wilfully disobeyed a court order that was clear and precise in its meaning
beyond a reasonable doubt:
Jackson
at para. 13.  A court must ensure
that no one is found to have transgressed without a full consideration of all
the relevant information, including any explanations for the conduct of persons
accused of violating court orders:
Larkin v. Glase
, 2009 BCCA 321 at
para. 9.  If an order directs a party to provide an item that is not in that
partys possession, the party cannot be said to have wilfully or deliberately
disobeyed an order that was impossible to comply with:
Jackson
at
para. 14.

[35]      The notion of
strictissimi
juris
encompasses more than the examples given in
Peel
.  It requires
close adherence to procedural requirements: a precision in pleadings, procedure
and evidence appropriate to the nature of the process which engages the court
in a conflict with one of the parties.  The process must be carried out with
great care.  The order said to be breached must be clear, for it will be
strictly construed.

[18]

The scrupulous care required in contempt hearings is consistent with the
maintenance of trust in the administration of justice for the protection and
advancement of the greater community, beyond the narrow parameters of litigants
in a particular dispute.

[19]

The dispositive question on this appeal is whether the
strictissimi
juris
approach was brought to the application. In my view it was not and
the order must be set aside.

[20]

There are, in my respectful view, several errors in the judges consideration
of the record. The errors bear upon the requirement that the two elements of
contempt be proven, (by admissible evidence) beyond a reasonable doubt.

[21]

First, the judge relied upon the appellants past financial dealings
with the two political parties referred to above. However, those financial
arrangements were made
before
the breakdown of the parties relationship
and there is no evidence of any loans or financial arrangements between the
appellant and the political parties after the November 2012 support order was
made. There is nothing in the record of this application to support the judges
conclusion in his paragraph 17 replicated above that the loans to political
parties are part of a plan by the appellant to arrange his financial affairs
in order to prevent him from paying spousal and child support, as found by the
judge.

[22]

The judges consideration of this immaterial factor is compounded by his
reference to a CTV news article calling the B.C. Patriot Party the wealthiest
political party in British Columbia. The news article is hearsay evidence that,
in the words of
Peel
, was not receivable on the contempt application. Nor
was it listed as material that would be relied upon in support of the
application or referred to in the affidavits before the judge on the contempt application
as required by Rules 8-1(4) and 22-8(11). Instead it appears to have emerged
from knowledge gained by the judge at trial or on other applications, without
notice to the appellant that evidence beyond the material filed on this
application would be considered.

[23]

Second, the judge referred adversely to the agreement made by the
appellant and Mrs. Birds company in August 2012. This agreement, too, was
held to be evidence that the appellant intentionally put himself in a position whereby
he could not satisfy the support orders.

[24]

In my view, the judges reference to the August 2012 agreement fails to
acknowledge:

1)       that the Chateau Block
project had been a focus of the appellants intention for many years;

2)       that a year earlier the
appellant had spent even more on the project by purchasing the excavator and
hammer, demonstrating an intention to spend monies on the Chateau Block project
long before the support orders were made;

3)       that when the agreement was
made the appellant was vigorously advancing a claim for custody of the
children, which if successful would have reduced any support obligations;

4)       that when the agreement was
made the appellant did not know that the judge would nearly double his income
for support purposes, creating the foundation for a support award in the scale
ultimately awarded; and

5)       that
the retroactive aspect of the award had not been determined when the agreement
was made.

All of these features undermine the inference drawn by
the judge of a malevolent intent, in August 2012, on the part of the appellant
in respect to family support obligations.

[25]

In answer to this application, the appellant adduced exculpatory evidence
of the modest results achieved by opening his practice a fourth day, loans made
to him by his sister in the aggregate amount of $750,000, his indebtedness on a
business line of credit, the freezing of accounts and competing claims to their
proceeds, his indebtedness to his trial counsel, and payments made to his
counsel in exchange for their consent to an extension of his credit facility
which, until the consent was given, was constrained by a charge on his accounts
in his lawyers favour. He also explained that from 2000 to 2004 the appellant
claimed scientific and research credits in respect to the Chateau Block
project. Those claims were allowed without a scientific review. On the contempt
application the appellant deposed that a similar credit for $360,000, which he
had expected to receive, had been disallowed by the Canada Revenue Agency.

[26]

The judge expressly rejected the appellants evidence concerning his efforts
to earn income from practising a four day week, saying the appellant had been
slow to begin booking supplemental appointments and there was no evidence demonstrating
that the appellant had made known to the local dental community of his
additional availability. The judge also gave no credence to the appellants
evidence that he had expected to receive $360,000 as a tax credit and had
intended to apply it towards his arrears. If accepted, this evidence would help
explain why he spent borrowed funds on the Chateau Block project rather than directing
them to the support arrears. The judge did not refer to the other aspects of
the appellants evidence described above.

[27]

I would not say that the appellants evidence should have been accepted.
That, however, was not the question for the judge. Rather, the question was
whether the Director had proven beyond a reasonable doubt that the appellant
had the means to comply with the order and that he wilfully failed to comply. The
burden of proof was not on the appellant. In considering whether the burden of
proof was met, the credibility of the alleged contemnor was key. In this case,
the judges view of the appellants credibility was reflected in his paragraph
17 replicated above describing the appellant as arranging his affairs,
including through the loans to political parties and through the August 2012
agreement, so as not to have the means to pay the support ordered. The fatal flaws
in the judges reference to those matters discussed above generally undermine the
credibility assessment of the appellant; the judges rejection of the
appellants exculpatory evidence rests on an unsound foundation.

[28]

The Director urges us to consider that the appellants dental revenues
were much as they were at trial, that the appellant made payments in respect to
contracts for the Chateau Block project, and that monies were directed to the
appellants lawyer rather than towards the support obligations. He says these
facts establish both the means to comply with the order and wilful failure to
do so. All of these matters are factually as the Director states, but they do
not foreclose the appellants explanations on both the issue of means and
wilfulness. As I have explained, the judges assessment of these issues is
tainted.

[29]

Pulling back from the details of the reasons for judgment, it appears to
me that the source of the error is a failure to reflect the standard of proof
beyond a reasonable doubt, based on the record of the application. It has
become the expectation, perhaps, that the judge who made the order shall hear a
subsequent contempt application brought by a party, when possible. I
respectfully note that associated with such an expectation is the very risk
that materialized in this case, being that information not in the record of the
contempt application will creep into the judges reasoning, contrary to the
strictissimi
juris
approach.

[30]

Before ending I will also comment on the terms of the order. The
sanction is remarkable for two features. First, as originally crafted, it
contemplated purging payments of $45,000 a month, amounting to $540,000 a
year, which is vastly more than the appellants historical income. Second, if
implemented (as one must assume all orders will be) and in the event of any
shortfall, it provides for 14 days incarceration on a repeating basis, likely
decimating the income that keeps the family afloat. In the least the
application to vary the support order was a red flag that the terms of the
support order may be excessive, and it should have reinforced the need for a
moderate tempo to any sanction.

[31]

Contempt of court is a heavy, blunt tool.

[32]

A measured response to non-compliance with court orders is the standard;
a contempt order should be a last resort to obtaining compliance. I consider
that the same restraint must be brought to bear on any resulting sanction. In
my view, the details of the sanction in the contempt order are intemperate,
ergo unreasonable; the sanction would require modification were we to dismiss
the appeal, which I would not do.

Fresh
Evidence

[33]

In support of his appeal the appellant applies to file several
affidavits as fresh evidence. Because I would allow the appeal in any event,
such evidence would not make a difference to the outcome. I would dismiss his
fresh evidence application.

[34]

The Director also applies to adduce as fresh evidence certain banking
records of the appellant. In my view, those records are not capable of
affecting the result of the appeal, and thus do not meet the criteria for
admission of fresh evidence. I would dismiss that application as well.

Conclusion

[35]

In my view, the order should be set aside and the application for an
order finding the appellant in contempt of court should be remitted to the Supreme
Court of British Columbia, in the event the Director still seeks its
determination.

[36]

By this conclusion I do not mean that the appellant is excused from
compliance. He
must
comply with the order as varied from time to time,
or he will face sanction from the court.

[37]

In conclusion, I would dismiss the fresh evidence applications, allow
the appeal, set aside the order, and refer the contempt application to the
Supreme Court of British Columbia for determination at the instance of the
Director.

The Honourable Madam Justice Saunders

I AGREE:

The
Honourable
Madam
Justice D. Smith

I AGREE:

The Honourable
Madam Justice MacKenzie


